DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election of Invention I (the helmet), Species A1, Sub-species A6, and Sub-species A8 (Figs. 1-3, 5-6, 8B, and 10) in the reply filed on September 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4, and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Accordingly, claims 1-19 are pending in this application, with an action on the merits to follow regarding claims 1, 3, and 5-12.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10702001. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader than claim 9 of US 10702001 as claim 1 of the instant application
Claims 1-3, 6-7, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.10702001 in view of Mustapha (US 2014/0000012).  Claims 1-7 of US 107002001 recite a narrow recitation of the claims 1-3, 6-7, and 13 of the instant application, but do not recite padding secured inside the inner shell.  Mustapha teaches a helmet with padding (12) secured inside the inner shell (as seen in Figs. 2-3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a padding securing inside the inner shell in order to comfort to the wearer and further attenuate impact forces to protect the wearer.
Specification
The use of the term “Velcro” (para. 0058), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.  Examiner respectfully suggests amending to recite, “VELCRO™ (hook and loop fastener).”
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
Claim Objections
Claims 5 and 8 are objected to because of the following informalities: 
Claim 5 should recites, “wherein at least one of the first outer magnetic member…”;
Claim 8 should read, “…and the [[an]] inner shell….”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 12 (and claims 10-11 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is indefinite as it recites, “wherein the outer shell comprises a plurality of outer magnetic members and the inner shell comprises a plurality of inner magnetic members….”  As claim 8 depends from claim 1 where “at least a first outer magnetic member” and “at least a first inner magnetic member”, it is unclear if the plurality of outer/inner magnetic members are in addition to the at least one outer/inner magnetic the at least one outer magnetic member of the outer shell comprises a plurality of outer magnetic members and the at least one inner magnetic member of the inner shell comprises a plurality of inner magnetic members.”
Claim 9 is indefinite as it recites, “wherein one of the inner shell or the outer shell comprises a set of magnetic members that oppose either the first inner magnetic member or the first outer magnetic member.”  As claim 9 depends from claim 1 where “at least a first outer magnetic member” and “at least a first inner magnetic member”, it is unclear if the set of magnetic members are in addition to the at least one outer/inner magnetic member or if the set includes the at least one outer/inner magnetic member.  For purposes of examination, Examiner has interpreted the limitation to recite, “wherein the at least one outer magnetic member or the at least one inner magnetic member, respectively.”
Claim 12 is indefinite as it recites, “wherein the surrounding magnetic members are not opposed to any magnetic members.”  As claim 12 indirectly depends from claim 9 which recites, “wherein one of the inner shell or the outer shell comprises a set of magnetic members that oppose either the first inner magnetic member or the first outer magnetic member” and as the surrounding magnetic members are a part of the set of magnetic members (as recited in in claim 10), then it is unclear how the surrounding magnetic members can both oppose the first inner/outer magnetic member and also not 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-9 (claims 8-9 as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mustapha (US 2014/0000012).
Regarding claim 1, Mustapha discloses a helmet (Figs. 1-4) comprising: an outer shell (16) comprising at least a first outer magnetic member (a first 20), an inner shell (14) comprising at least a first inner magnetic member (a first 22), wherein the first inner magnetic member is spaced from and opposed to the first outer magnetic member (see Fig. 3), such that the first inner magnetic member repels the first outer magnetic member (as disclosed in para. 0018), wherein the outer shell is connected to the inner shell (via 18), and padding (12) secured inside the inner shell (as seen in Figs. 2-3).

Regarding claim 7, Mustapha discloses wherein the first connection member (18) comprises an elastic material (see para. 0017 where 18 is made of gel-like silicone which is known as an elastic material), such that the outer shell can move with respect to the inner shell (as 18 can collapse under impact, then 18 is capable of allowing the outer shell to move with respect to inner shell).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As Mustapha discloses the structure of the helmet, there would be a reasonable expectation for the helmet to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 8, Mustapha discloses wherein the outer shell (16) comprises a plurality of outer magnetic members (20, see para. 0018 where a plurality is disclosed) and the inner shell (14) comprises a plurality of inner magnetic members (22, see para. 0016 where a plurality is disclosed), wherein the inner magnetic members are spaced from the outer magnetic members (as can be seen in Fig. 3), and wherein at least some of the inner magnetic members oppose at least some of the outer magnetic members (as seen in Fig. 3), such that the inner magnetic members repel the outer magnetic members (as disclosed in para. 0018).
Regarding claim 9, Mustapha discloses wherein the inner shell (14) comprises a set of magnetic members (plurality of 22) that oppose the first outer magnetic member .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9-10 (claims 9-10 as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustapha, as applied to claims 1 and 9 above, and further in view of Yoon (US 2015/0052669).
Regarding claim 3, Mustapha discloses wherein the first inner magnetic member (a first 22) is embedded in the inner shell (14) (see para. 0016 where inner magnets can be injected in the inner shell), but does not expressly disclose wherein the first outer magnetic member is embedded in the outer shell.
Yoon teaches a helmet to mitigate impact forces wherein the first outer magnetic member (a first 20) is embedded in the outer shell (14) (see Fig. 5B and para. 0079 where magnets 20 are received in recesses 30).

Regarding claims 9-10, Mustapha teaches all the limitations of claim 1, but does not expressly disclose wherein the inner shell comprises a set of magnetic members that oppose the first outer magnetic member, and wherein the set of magnetic members includes a central magnetic member and a plurality of surrounding magnetic members that surround the central magnetic member.
Yoon teaches a helmet to mitigate impact forces wherein the inner shell (16) comprises a set of magnetic members (plurality of 20), and wherein the set of magnetic members (20) includes a central magnetic member (see annotated Fig. 5C) and a plurality of surrounding magnetic members that surround the central magnetic member (see annotated Fig. 5C). 
Mustapha and Yoon teach analogous inventions in the field of helmets using magnetic members to reduce impact forces.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to increase the number of inner magnetic members by add a plurality of surrounding magnetic members to a central magnetic member of Mustapha as taught 
When used in combination, the set of magnetic members (20 of Yoon) that oppose the first outer magnetic member (a first 20 of Mustapha) (at least as they are on opposing surfaces).

    PNG
    media_image1.png
    349
    480
    media_image1.png
    Greyscale

Annotated Fig. 5C (Yoon)

Claims 5 and 11-12 (claims 11-12 as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Mustapha and Yoon, as applied to claims 1, 3, and 9-10 above, and further in view of Ferrara (US 2013/0125294).
Regarding claim 5, the combined helmet of Mustapha and Yoon discloses all the limitations of claims 1 and 3 above, but does not expressly disclose wherein at least one of the first outer magnetic member and the first inner magnetic member comprises a powder.

Mustapha, Yoon, and Ferrara teach analogous inventions in the field of helmets using magnetic members to reduce impact forces.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the magnetic members of the modified helmet of Mustapha of powder as taught by Ferrara as such magnetic members “allow for low-cost manufacturing of complex and flexible shapes, and may therefore be desirable for use in clothing articles that require magnets to conform to anatomic regions of the wearer” (para. 0014 of Ferrara).
Regarding claim 11, the combined helmet of Mustapha and Yoon discloses all the limitations of claims 1 and 9-10 above, but does not expressly disclose wherein the surrounding magnetic members have a stronger magnetism than the central magnetic member.  
Ferrara teaches a helmet to mitigate impact forces wherein the surrounding magnetic members have a stronger magnetism than the central magnetic member (see para. 0014 where Ferrara discloses that magnets of sufficient magnet strength may be chosen to prevent contact between the magnets, therefore different strengths may be chosen for different magnets).  
Mustapha, Yoon, and Ferrara teach analogous inventions in the field of helmets using magnetic members to reduce impact forces.  Therefore, it would have been 
Regarding claim 12, the combined helmet of Mustapha, Yoon, and Ferrara discloses wherein the surrounding magnetic members (see annotated Fig. 5C of Yoon) are not opposed to any magnetic members (as in the combination, while the central magnetic member directly opposes the first outer magnetic member, the surrounding members do not directly oppose another magnetic member).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are helmets and magnetic assemblies.  For example, White (US 2015/0208750) teaches a helmet which, upon impact, immediately braces itself, (and so the wearer) by use of an electronic response mechanism utilizing at least electronic, mechanical, magnetic, and electromagnetic facilities; and Reid (US 3898599) teaches circular magnetic assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732